Citation Nr: 1102779	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-36 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  Bilateral hearing loss for the purpose of VA disability 
compensation is not shown.

2.  The Veteran's tinnitus first became manifest many years after 
service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service nor may sensorineural hearing loss be presumed to be.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002). To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, the 
appellant was provided with initial notice of the VCAA in April 
2005, which was prior to the March 2007 adverse decision on 
appeal.  Therefore, the express requirements set out by the Court 
in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  
In the April 2005 letter, the RO informed the claimant of the 
applicable laws and regulations, the evidence needed to 
substantiate the claims decided herein, and which party was 
responsible for obtaining the evidence.  38 C.F.R. § 3.159; See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue. See 73 Fed. Reg. 
23, 353-23, 356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claims.  In 
short, the Board finds that the notice required by the VCAA and 
implementing regulations was furnished to the claimant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim. Those 
five elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal, the Board finds that 
the appellant is not prejudiced by a decision at this time since 
the claims are being denied. Therefore, any notice defect, to 
include disability rating and effective date, is harmless error 
since no disability rating or effective date will be assigned.  
Moreover, the appellant was provided with notice of the 
disability rating and effective date elements in a March 2006 
letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
requesting that he provide information or evidence regarding 
medical treatment for hearing loss and tinnitus.  Moreover, the 
appellant was afforded a VA audiological examination during the 
pendency of this appeal, in April 2008, and was also provided 
with the opportunity to attend a Board hearing, which he 
declined.  With respect to the April 2008 VA examination, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination in this case is adequate, as it is predicated 
on a review of the Veteran's claims file and all pertinent 
evidence of record and on an adequate physical examination; the 
examination opinion is supported with rationale.  Thus, there is 
adequate medical evidence of record to make a determination in 
this case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion concerning 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
Moreover, the appellant has not indicated that any additional 
pertinent evidence exists that would support his claims, and 
there is no indication that any such evidence exists to support 
his claims.  In this regard, the Board notes that the Veteran 
reported at the April 2008 VA examination that he underwent 
mandated OSHA hearing tests while employed as a locomotive 
engineer from 1968 to 1998 and wore hearing protection at that 
time.  Despite VA's request to the appellant in the April 2005 
letter noted above to provide all medical information and 
evidence regarding his claimed hearing loss and tinnitus 
disabilities, he did not provide any information or evidence 
regarding the OSHA hearing tests.  Moreover, the Veteran neither 
claims nor is shown to have hearing loss or tinnitus during this 
period of employment.  Rather, as is noted below, a Review of 
Systems record dated in February 1999 shows a negative history of 
hearing difficulty and the Veteran reported at the April 2008 VA 
examination that the onset of hearing loss and tinnitus was of a 
few years duration.  Furthermore, as is also noted below, 
audiology records prior to and following this period of 
employment do not show that the Veteran meets VA's definition of 
hearing impairment.  See 38 C.F.R. § 3.385.  Accordingly, the 
Board does not find that the Veteran will be prejudiced by not 
obtaining these test records prior to adjudicating his claims.  

In sum, the Board finds that VA has fulfilled its duty to notify 
and assist the appellant in the claims on appeal and that 
adjudication of the claims at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now 
ready to be considered on the merits.

II.  Facts

The Veteran's service personnel records show that he served in 
the Republic of Vietnam for approximately 11 months and that his 
principal duty was as a cook.  He also participated in basic 
combat training and advanced individual training.  

The Veteran's service treatment records are devoid of complaints 
or treatment for hearing problems and include a November 1967 
preinduction examination report showing normal hearing acuity of 
-5, -5, -10 and -10 decibels in the right ear and 5, -5, -10 and 
25 decibels in the left ear at puretone threshold levels of 500, 
1000, 2000, and 4000 Hertz, respectively.  These records also 
include the Veteran's December 1968 induction examination report 
showing normal hearing acuity of 0, 
-5, -5, and -10 decibels in the right ear and 0, -10, -0, and 5 
decibels in the left ear at puretone threshold levels of 500, 
1000, 2000, and 4000 Hertz, respectively.  His November 1970 
separation examination report shows normal hearing acuity of 20, 
25, 20, 15, 15 and 10 decibels in the right ear and 30, 30, 20, 
20, 25 and 20 decibels in the left ear at puretone threshold 
levels of 500, 1000, 2000, 3000, 4000 and 6000 Hertz, 
respectively.  

A private chart note dated in November 1993 shows that the 
Veteran was seen for complaints of bilateral ear pain, a minimal 
sore throat and a productive harsh cough.  Findings revealed a 
bulging red drum in the right ear and a left ear that was a 
little bit dull.  

On file is a Review of Systems record dated in February 1999 
noting a negative history for hearing difficulty.  

Private treatment records show that the Veteran was seen in 
urgent care in March 2003 for complaints of ear pain and loss of 
hearing.  He reported that it felt like someone had their finger 
in his ear and he had not been hearing as well for one to one and 
a half weeks.  He was diagnosed as having otalgia/question of 
eustachian tube dysfunction, and was prescribed an antibiotic.  

In March 2005, the Veteran filed a claim of entitlement to 
service connection for bilateral hearing loss and tinnitus.  He 
did not report the date of onset of these disabilities.  

On file is a March 2006 VA psychiatric examination report that 
diagnoses the Veteran as having decreased hearing, but does not 
contain or indicate that audiological testing was performed.  
There is also a February 2007 VA psychiatric examination report 
on file that diagnoses the Veteran as having decreased hearing 
and tinnitus, but does not contain or indicate that audiological 
testing was performed.  

At a VA audiological evaluation in April 2008, the Veteran 
reported bilateral hearing loss for the past few years and said 
that the left hearing had been worse than the right for the past 
year.  He said he could not recall having any hearing 
disturbances during military service and that the type of noise 
exposure in service was from artillery.  He also said his 
civilian work history from 1968 to 1998 was that of a locomotive 
engineer and that hearing protection had been required, as well 
as OSHA mandated hearing tests.  He denied exposure to 
recreational noise.  Regarding tinnitus, the Veteran said that it 
was bilateral and recurrent, but not constant.  He described it 
as a mild ringing that occurred monthly and lasted minutes.  He 
reported that the onset of tinnitus had been for the past couple 
of years.  

On the authorized audiological evaluation in April 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
20
25
LEFT
20
20
30
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.

The examiner said that the Veteran's hearing thresholds did not 
meet the criteria for disability under VA regulations and that 
bilateral hearing sensitivity was found to be within normal 
limits for adjudication purposes.  He went on to note that the 
Veteran's service treatment records show that he entered service 
with normal, bilateral hearing sensitivity according to his pure 
tone, air conduction thresholds and he exited service in November 
1970 with a left low frequency hearing loss at 500 to 1000 hertz.  
He noted that the April 2008 audiological VA examination findings 
showed that the left low frequency hearing loss was temporary 
since the Veteran's hearing sensitivity was found to be normal at 
these frequencies.  He said that the temporary left hearing loss 
at the time of the Veteran's service separation was not due to 
noise since noise first causes temporary, then permanent hearing 
loss in the high frequencies.  He said the most common causes for 
a temporary low-frequency hearing loss were due to earwax, poor 
headphone placement, excessive ambient noise in the test 
environment or due to a head cold.  He further reported that 
tinnitus was usually the first evidence of the onset of a noise 
induced hearing loss and that research studies have shown that 
hazardous noise exposure has an immediate effect on hearing, and 
it is usually temporary at first.  He said it did not have a 
delayed onset nor was it progressive or cumulative.  He opined 
that based on the aforementioned evidence that the Veteran's 
bilateral tinnitus was not due to his history of military noise 
exposure and was more likely than not due to his history of 
occupational noise exposure in civilian life.  

III.  Pertinent Law 

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110 (West 2002).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as sensorineural hearing loss, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

IV.  Discussion

A.  Bilateral Hearing Loss

As noted above, under 38 C.F.R. § 3.385, for the purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

In this case, there is no evidence showing that the Veteran has 
met VA's definition of hearing impairment either in service or 
after service.  The Veteran's service treatment records are 
devoid of complaints or treatment for hearing problems and 
include a November 1967 preinduction examination report showing 
normal hearing acuity of -5, -5, -10 and -10 decibels in the 
right ear and 5, -5, -10 and 25 decibels in the left ear at 
puretone threshold levels of 500, 1000, 2000, and 4000 Hertz, 
respectively.  These records also include the Veteran's December 
1968 induction examination report showing normal hearing acuity 
of 0, -5, -5, and -10 decibels in the right ear and 0, -10, -0, 
and 5 decibels in the left ear at puretone threshold levels of 
500, 1000, 2000, and 4000 Hertz, respectively, and his November 
1970 separation examination report showing normal hearing acuity 
of 20, 25, 20, 15, 15 and 10 decibels in the right ear and 30, 
30, 20, 20, 25 and 25 decibels in the left ear at puretone 
threshold levels of 500, 1000, 2000, 3000, 4000 and 6000 Hertz, 
respectively.  While the Veteran's separation examination report 
shows a significant threshold shift in service, the Veteran's 
hearing was still found to be within normal limits at separation.  
Moreover, in light of the postservice audiological findings in 
April 2008, the VA examiner in April 2008 explained that the left 
low frequency hearing loss was temporary since the Veteran's 
hearing sensitivity was found to be normal at these frequencies 
at the April 2008 examination.  More specifically, audiology 
findings in April 2008 revealed hearing acuity levels of 20, 15, 
30, 20 and 25 decibels in the right ear and 20, 20, 30, 25, and 
25 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz respectively.  These findings simply do not meet VA's 
regulatory provisions for hearing impairment under 38 C.F.R. § 
3.385.  Indeed, the April 2008 VA examiner noted as much in his 
report by stating that the Veteran's hearing loss was not 
disabling per 38 C.F.R. § 3.385.  He concluded by opining that 
the temporary left hearing loss at the time of the Veteran's 
service separation was not due to noise since noise first causes 
temporary, then permanent hearing loss in the high frequencies.  
He explained that the most common causes for a temporary low-
frequency hearing loss was due to earwax, poor headphone 
placement, excessive ambient noise in the test environment or a 
head cold.  

In short, the service and postservice medical evidence does not 
show that the Veteran had or presently has a hearing loss that 
falls within VA's definition of hearing impairment.  38 C.F.R. 
§ 3.385.  

Thus, the only evidence of the Veteran presently having a hearing 
loss disability related to service is the Veteran's assertions to 
this effect.  While the Veteran may make assertions regarding 
symptoms he perceives to be manifestations of disability, the 
question of whether he has a present hearing loss impairment (as 
defined by VA regulation) related to service, is one that 
requires skill in diagnosis, and questions involving diagnostic 
skills must be made by medical experts.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As the Board may consider only independent medical evidence to 
support its findings as to a current medical diagnosis, which is 
not capable of lay observation, and as there is no favorable 
medical evidence of a current hearing loss under 38 C.F.R. § 
3.385, the preponderance of the evidence is against the claim, 
and the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

B.  Tinnitus 

As far as complaints of tinnitus, there are no documented 
complaints in the Veteran's service treatment records of this 
condition or for many years after service.  The first notation of 
tinnitus is on a March 2006 VA psychiatric examination report 
that diagnoses the Veteran as having tinnitus.  However, this 
report does not indicate that any audiology testing was performed 
and does not contain any audiological findings.  The Veteran 
neither claims nor is shown to have had tinnitus since service.  
Rather, at the April 2008 VA examination, he reported the onset 
of tinnitus "a couple of years ago".  The absence of documented 
complaints of tinnitus for so many years following the Veteran's 
active duty service is persuasive evidence against continuity of 
symptomatology since that time.  38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  Accordingly, service 
connection under the provisions of 38 C.F.R. § 3.303(b) based on 
chronicity or continuity of symptomatology has not been 
established.

Moreover, there is no medical evidence relating the Veteran's 
tinnitus, diagnosed many years after service, to service, and the 
only medical opinion in this regard militates against the 
Veteran's claim.  See 38 C.F.R. § 3.303(d).  In this regard, as 
noted above, the VA examiner in April 2008 noted that the Veteran 
reported that his tinnitus began "a couple of years ago", which 
he pointed out was 35 years after service.  The examiner went on 
to opine that the Veteran's tinnitus was not due to his history 
of military noise exposure, but was more likely than not due to 
his history of occupational noise exposure in civilian life.  He 
explained that research studies show that hazardous noise 
exposure has an immediate effect on hearing and it is usually 
temporary at first.  He went on to state that it does not have a 
delayed onset nor is it progressive or cumulative.

As for the Veteran's statements relating tinnitus to service, 
once the Veteran goes beyond the description of symptoms to 
expressing an opinion that involves a question of a medical 
causation, competent medical evidence is required to substantiate 
the claim because the question of medical causation is not 
capable of lay observation.  Therefore the Veteran's statements 
do not constitute competent favorable evidence to substantiate 
the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Absent a demonstration of a continuity of symptomatology or 
competent medical evidence linking present tinnitus to service, 
the Board must conclude that the preponderance of the evidence is 
against the claim, and it is, therefore, denied.  38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


